DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns (US Pat No 3,638,762). Johns discloses a method of installing an elevator door interlock (fig. 2) that includes a latch (32) that is configured to pivot about a pivot axis (axis of 42) and two bumpers (61,85), the method comprising: 
Re claim 1, positioning the latch in a selected position (position shown in fig. 2) relative to a hoistway door; adjusting a position of at least a first one of the bumpers (61) relative to the latch by rotating a first base (71) supporting the first one of the bumpers relative to the hoistway door without moving the pivot axis of the latch (61 is eccentrically mounted therefore the first bumper may be adjusted relative to the latch without moving the pivot axis of the latch); and securing the first base in a selected position (position shown in fig. 2) that secures the first one of the bumpers in a desired position (position shown in fig. 2) relative to the hoistway door.
Re claim 2, comprising adjusting a position of a second one of the bumpers (85) relative to the latch by moving a second base (82) supporting the second one of the bumpers relative to the hoistway door without moving the pivot axis of the latch (figs. 2-3 show 82 may be adjusted without moving the pivot axis of the latch); and securing the second base in a selected position (position shown in fig. 2) that secures the second one of the bumpers in a desired position (position shown in fig. 2) relative to the first one of the bumpers.
Re claim 3, wherein moving the second base comprises rotating the second base relative to the first base (figs. 2-3).
Re claim 6, wherein the elevator door interlock includes a switch (35,36,40) that indicates when the latch is in a locked position (col 3 ln 19-47) and the method comprises establishing a position of the switch (position shown in fig. 2) relative to the pivot axis of the latch before adjusting the position of the first one of the bumpers.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (US Pat No 1,950,150). Norton discloses a method of installing an elevator door interlock (fig. 3) that includes a latch (fig. 6) that is configured to pivot about a pivot axis (axis of 73) and two bumpers (81,82), the method comprising:
Re claim 1, positioning the latch in a selected position (position shown in fig. 6) relative to a hoistway door; adjusting a position of at least a first one of the bumpers (82) relative to the latch by rotating a first base (84) supporting the first one of the bumpers relative to the hoistway door without moving the pivot axis of the latch (82 is eccentrically mounted therefore the first bumper may be adjusted relative to the latch without moving the pivot axis of the latch); and securing the first base in a selected position (position shown in fig. 6) that secures the first one of the bumpers in a desired position (position shown in fig. 6) relative to the hoistway door.
Re claim 2, comprising adjusting a position of a second one of the bumpers (81) relative to the latch by moving a second base (83) supporting the second one of the bumpers relative to the hoistway door without moving the pivot axis of the latch (81 is eccentrically mounted therefore the second bumper may be adjusted relative to the latch without moving the pivot axis of the latch); and securing the second base in a selected position (position shown in fig. 6) that secures the second one of the bumpers in a desired position (position shown in fig. 6) relative to the first one of the bumpers.
Re claim 3, wherein moving the second base comprises rotating the second base relative to the first base (fig. 6 shows the 83 may be moved relative to 84).
Re claim 4, wherein rotating the first base comprises rotating the first base about the pivot axis of the latch (by inspection of fig. 6, 82 rotates about the pivot axis when 71 rotates); and rotating the second base comprises rotating the second base about the pivot axis of the latch (by inspection of fig. 6, 81 rotates about the pivot axis when 71 rotates).
Re claim 5, wherein securing the second base in the selected position comprises securing the second base to the latch such that the second base remains fixed relative to the latch (fig. 6 shows 83 is fixed to the latch at 71 via 85).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654